DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19, 44-49, 62 and 67-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US Pub No. 2008/0319290) in view of Zand et al. (US Pub No. 2009/0054908).
With regards to claims 10 and 71, Mao et al. disclose a device for neural monitoring, comprising:
a processor (204, 305) (paragraphs [0076], [0092]; Figures 2-3);

one or more near infrared (NIR) light emitters and one or more NIR light detectors disposed on the distal end of the working channel  (paragraphs [0093], paragraphs [0128]-[0132], [0134], referring to the light/radiation sources which may be near-infrared sources; paragraphs [0171]-[0174], [0192]-[0193],[0199], [0207], note that the light sources and detectors are at the distal end of the access device; paragraph [0010], referring to the device including a tip comprising a retractor portion and an oximeter sensor, wherein a first optical fiber passes through a channel in the shaft and a distal end of the first optical fiber is coupled to a first sensor opening of the tip, and thus the NIR light emitters/detectors associated with the first sensor opening are disposed on the distal end of the working channel (i.e. channel that extends to the first sensor opening of the tip); Figures 5, 7-10),
wherein the one or more NIR light emitters are configured to emit NIR light and the one or more NIR light detectors are configured to detect back-scattered NIR light (paragraphs [0128]-[0132], [0134], [0146], [0172], referring to the light/radiation sources which may be near-infrared sources), and 
wherein the processor is configured to perform neural monitoring based on the detected back-scattered NIR light reflected from the nerve (paragraph [0172], referring to the source and detector structures being used to measure oxygen saturation levels in a nerve, thus providing neural monitoring; paragraphs [0003]-[0009],  [0117]-[0119],  
With regards to claim 44, Mao et al. disclose a method for neural monitoring, comprising:
	inserting an access device at least partially in an incision (i.e. created via spinal surgery) or a natural orifice of a patient, wherein the access device defines a working channel having a proximal end and a distal end, wherein one or more near infrared (NIR) light emitters and one or more NIR light detectors disposed at a distal end o fhte working channel (paragraphs [0004]-[0006], [0092]-[0093], [0142], [0144]; paragraphs [0128]-[0132], [0134], referring to the light/radiation sources which may be near-infrared sources; paragraphs [0171]-[0174], [0192]-[0193],[0199], [0207], note that the light sources and detectors are at the distal end of the access device; paragraph [0010], referring to the device including a tip comprising a retractor portion and an oximeter sensor, wherein a first optical fiber passes through a channel in the shaft and a distal end of the first optical fiber is coupled to a first sensor opening of the tip, and thus the NIR light emitters/detectors associated with the first sensor opening are disposed on the distal end of the working channel (i.e. channel that extends to the first sensor opening of the tip); Figures 3, 5, 7-10).
emitting near infrared (NIR light by at least oen of the NIR light emitters (paragraphs [0093], paragraphs [0128]-[0132], [0134], referring to the light/radiation sources which may be near-infrared sources; paragraphs [0171]-[0174], [0192]-
	outputting a signal by at least one of the NIR light detectors that is indicative of the NIR light reflected along a path thereto (paragraphs [0117]-[0119], [0128]-[0132], [0134], [0146], [0172], referring to the light/radiation sources which may be near-infrared sources); and
monitoring a neural state of a targeted nerve or innervated tissue based on the signal indicative of the NIR light reflected along the path passing through the target nerve or innervated tissue (paragraph [0172], referring to the source and detector structures being used to measure oxygen saturation levels in a nerve, thus providing neural monitoring; paragraphs [0003]-[0009],  [0117]-[0119],  [0354]-[0355], referring to the use of the device as a spinal nerve root retractor with an oximeter sensor which can be used to monitor a nerve during retraction, such as when the oxygen saturation level of the nerve has fallen below a threshold). 
However, Mao et al. do not specifically disclose that the one or more NIR light emitters and detectors are on a surface of a distal rim of the access device.
Further, with regards to claim 71, Mao et al. do not specifically disclose that the light emitter disposed on the distal end of the access device/working channel is a source of NIR light. 
Zand et al. discloses a surgical retractor (1122) which has a working surface that is instrumented with sensors for measuring properties of a tissue (paragraph [0093]; Figure 11b).  The sensors (1126) can comprise of oximetry-type sensors comprising a plethora of multi-color LEDs (i.e. light emitters which are the source of NIR light) and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the one or more NIR light emitters and the one or more NIR light detectors of Mao et al. be on a surface of a distal rim of the access device, wherein the light emitter is a source of NIR light, as taught by Zand et al., as Mao et al. requires NIR light emitter/detectors to be on a distal end of the access device/retractor for sensing tissue properties and Zand et al. teaches a known alternative technique for sensing tissue properties using NIR light emitters/detectors by placing the NIR light emitters/detectors on a surface of the distal rim of the retractor/access device.  That is, using the known technique for sensing tissue properties, as desired by Mao et al., by placing the NIR light emitters(sources)/detectors on a surface of a distal rim of the access device, as taught by Zand et al., would have been obvious to one of ordinary skill in the art.   
	With regards to claims 11 and 45, Mao et al. disclose that the processor is configured to determine relative concentrations of oxygenated hemoglobin and deoxygenated hemoglobin based on the detected back-scattered NIR light and monitor neural status of the nerve (i.e. oxygen saturation level of nerve has fallen below a threshold, etc.) based on the determined concentrations (paragraphs [0117]-[0119], [0172], referring to providing monitoring alerts at certain oxygen saturation levels, 
	With regards to claim 12, Mao et al. disclose that at least one of the one or more NIR light emitters is configured to emit collimated NIR light into the nerve (paragraphs [0016]-[0022], [0171]-[0172], [0181], note that the openings associated with the light sources/emitters provide collimated light).
	With regards to claim 13, Mao et al. disclose that at least one of the one or more NIR light detectors is housed within an open-ended tube through which to detect the collimated NIR light reflected from the nerve (paragraphs [0101]-[0103], [0144], [0240], [0302]).
	With regards to claim 14, Mao et al. disclose that the one or more NIR light detectors comprise a plurality of NIR light detectors oriented to detect the back-scattered NIR light reflected from the nerve in different directions (paragraphs [0143],  [0206]-[0212], note that the sources and detectors are arranged so there is a first distance between a first souce structure (1011a) and a first detector structure (1014a) and a second distance between the second souce structure (1011b) and a second detector structure (1014b), where the first and second distances are not equal, which would provide detection of reflected light in different directions; Figure 10).
	With regards to claims 15 and 46, Mao et al. disclose that the processor is configured to selectively activate one or more of the plurality of NIR light detectors to detect back-scattered NIR light reflected from the nerve in one or more of the different directions (paragraphs [0014]-[0016], [0071]-[0072], note that the light detectors are activated to detect light by controlling the emission of light).  

	With regards to claims 17 and 47, Mao et al. disclose that the processor is configured to selectively activate one or more of the plurality of NIR light emitters to emit the NIR light towards the nerve in one or more of the different directions (paragraphs [0014]-[0016], [0071]-[0072]).
	With regards to claims 18 and 48, Mao et al. disclose that the access device is a substantially tubular docking port (paragraph [0144], referring to the shaft of the tissue retractor being hollow with an internal channel or passageway (532), thus serving as a substantially tubular docking port; note that Applicant’s own specification also appears to recognize tissue retractors as a docking port (see paragraph [0093] of the corresponding instant PG-Pub 2018/0333061, referring to “The docking port can be a..retractor…”).
	With regards to claims 19 and 49, Mao et al. disclose that at least one of the NIR light emitters is steerable (i.e. direction is controlled) to emit the NIR light towards a nerve and at least one of the NIR light detectors is steerable to detect the back-scattered NIR light reflected from the nerve (paragraphs [0071]-[0073], [0143], referring 
	With regards to claim 62, Mao et al. disclose that the targeted nerve or innervated tissue is located at or adjacent to one or more of the spine, leg, hip, hand, shoulder, face, neck, elbow, and foot (paragraphs [0004], [0009], [0136], [0202], referring to the implementation of the device as a spinal nerve root retractor, and therefore the targeted nerve is located at or adjacent to the spine).
	With regards to claims 67-68, Zand et al. disclose that the one or more NIRI light emitters and the one or more NIR light detectors are diametrically disposed on the distal end of the working channel (paragraphs [0093]-[0094], Figure 11, for example, see Figure 11b, wherein each sensor is disposed on surface diameter of the distal end, see Figure 11c, the sensors can be placed on both sides and thus are diametrically disposed on the distal end of the device).  
	With regards to claims 69-70, Zand et al. disclose that the surface (i.e. exeternal working surface) is external relative to the working channel (paragraphs [0093]; Figure 11b).  

Claims 65 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. in view of Zand et al. as applied to claims 10 and 44 above, and further in view of Stopek (US Pub No. 2011/0118553).

Stopek discloses an access system (100) which includes one or more light sources (101) that may be disposed on the distal end (104) of the member (100), wherein the light sources (101) may be selectively positioned with respect to the leading end (104), wherein in this configuration, the light source provides a larger illumination field thereby increasing the illumination the working space beyond the distal end of the member (100) (paragraphs [0022]-[0023]; Figures 1-2, note that the LEDs (101) selectively positioned with respect to the leading end (104) provides LEDs that extend distal of the distal end of the device).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the optical system of Stopek (i.e. the one or more near infrared (NIR) light emitters and the one or more NIR light detectors) extend distal of the distal end of the access device, as taught by Stopek et al., in order to provide a larger illumination field, and thus a larger sensing field, beyond the distal end of the device (paragraph [0023]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,542,965. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 44 of the instant application is generic to all that is recited in claims 1-2 of the Patent.  That is, claims 1-2 of the Patent falls entirely within the scope of the instant claim 44, or in other words, instant claim 44 is anticipated by claims 1-2 of the Patent.  Specifically, because claims 1-2 of the Patent claims the method of inserting an access device into the patient through an incision, wherein the access device defines a working channel, emitting NIR light by at least one of the light emitters, outputting a signal by at least one of the NIR light detectors (i.e. “detection element”), and monitoring a neural status of a targeted nerve or innervated tissue based on the signal indicative of the NIR light (“detecting health of the nervous tissue..” encompasses monitoring a neural status), etc., as claimed in instant claim 44, the method of instant claim 44 is anticipated by claims 1-2 of the Patent.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-19, 44-49, 62 and 65-71 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793